Citation Nr: 1603684	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a foot disability, claimed as "jungle rot" and to include onychomycosis.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March and April 2011 by the Newark, New Jersey, Regional Office (RO) of the Department of Veteran's Affairs (VA).

In October 2015, the Veteran appeared via video-conference in a hearing conducted before the undersigned Veterans Law Judge.  The record was held open for 30 days to submit additional evidence.  Thereafter, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During his October 2015 hearing, on the record, the Veteran withdrew his appeal of his claim seeking service connection for a foot disability. 

2.  The Veteran's current right knee disability is not linked to service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for a foot disorder, claimed as "jungle rot" and to include onychomycosis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

During his October 2015 Board hearing, the Veteran indicated his wish to withdraw his appeal of his claim seeking service connection for a foot disability.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. § 20.204 (2015).  

Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d) (West 2014).  

II. Service Connection Claim

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in December 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

The Veteran is seeking service connection for his current right knee disability, which has been diagnosed as a right knee medial meniscus tear and mild degenerative joint disease, and he asserts that his in-service right knee injury contributed to the development of his current right knee disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records document that he received in-service treatment in October 1969 for right knee swelling and tenderness; however, after this episode resolved, the Veteran did not seek any further right knee treatment during service, and his March 1971 his separation medical examination report assesses his lower extremities as normal.  After service, the Veteran reports that he would periodically self-treat flare-ups of his right knee impairment until recent years when he finally sought medical treatment.

The Veteran underwent a VA examination in December 2010, during which the VA examiner reviewed the Veteran's claims file, which included the Veteran's service treatment records and first post-service treatment of record in 2009, at which time the Veteran reported a recent exacerbation of his right knee impairment after climbing up and down a ladder.  A magnetic resonance imaging (MRI) study performed at the time of this 2009 treatment revealed some bone marrow edema, mild degenerative changes, and a medial meniscal tear.  Based on this evidence, the examiner opined that it is less likely than not that the Veteran's current right knee disability, first detected in 2009, is related to service, to include his 1969 in-service knee injury.  In support of this conclusion, the examiner stated that the mild severity of his current degenerative joint disease failed to indicate that it is etiologically related to service, as a current knee disability that had in-service onset would be much more severe.  Furthermore, the bone marrow edema present on the 2009 MRI study was indicative of a recent, not remote, injury.  The Board finds that this medical opinion is of great probative value, in that it is unequivocally stated, consistent with the evidence of record, and supported by a detailed rationale.  

Thus, while the Veteran is competent to report experiencing intermittent right knee pain since service, and while the Board finds his reports to be credible, the Veteran is not competent to establish a nexus between his current right knee arthritis and meniscus tear, and service, as establishing such a medical nexus is a complex medical matter requiring related expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As probative medical evidence is required to decide the claim, the probative December 2010 VA medical opinion, which concluded that the clinical evidence fails to support a nexus between the Veteran's current right knee disability and service, is dispositive of the claim.

Along these lines, the evidence also does not establish that the Veteran's arthritis of the right knee manifested to a compensable degree within a year of separation from service so as to warrant service connection on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Instead, the evidence shows that arthritis manifested many years after service.  Moreover, a continuity of symptomatology is not established in lieu of a nexus.  See 38 C.F.R. § 3.303(b).  The Veteran's report of intermittent pain after service does not constitute a continuity of symptoms and, in addition, the VA examiner's expert medical opinion is affirmative evidence to the contrary.  Thus, service connection is also not warranted under this theory.

Thus, the preponderance of the evidence is against the claim of service connection; there is no benefit of the doubt to resolve, and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The appeal of the claim for service connection for a foot disability is dismissed.

Service connection for a right knee disability is denied.  


REMAND

With regard to the Veteran's claim seeking a higher initial rating for his service-connected PTSD, during his recent Board hearing, the Veteran's representative asserted that the Veteran's disability had increased in severity since he was last afforded a VA examination in December 2010, thereby currently warranting a 50 percent rating.  Given this assertion of a material change in the Veteran's psychiatric disability since his last VA examination, a new VA examination is required.  

Furthermore, as the Veteran receives ongoing VA treatment for his PTSD, his recent, outstanding records must be obtained.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since October 2015.  

2.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of his PTSD.  The Veteran's electronic claims file must be provided to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting an appropriate clinical examination, the examiner is to characterize the current and recent severity of the Veteran's PTSD.  Further, the examiner is to specifically describe the occupational limitations or impairment to occupational functioning stemming from the Veteran's service-connected PTSD.

3.  Finally, readjudicate the issue remaining on appeal.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


